Per curiam.
This disciplinary matter is before the Court pursuant to the petition filed by Searcy Donald McClure III (State Bar No. 484205) seeking to voluntarily surrender his license. McClure filed the petition pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In the petition, McClure, who has been a member of the State Bar of Georgia since 1982, admits that he is facing felony charges for possession of cocaine in the Superior Court of Dougherty County. McClure admits that he has violated Bar Rule 8.4 (a) of the Georgia Rules of Professional Conduct and requests that this Court accept the voluntary surrender of his license to practice law. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for this Court to accept McClure’s petition.
We have reviewed the record and agree to accept McClure’s petition for the voluntary surrender of his license. Accordingly, the name of Searcy Donald McClure III hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. McClure is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

Brimberry, Kaplan & Brimberry, Jerry W. Brimberry, Jr., for McClure.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.